HUXMAN, Circuit Judge
(dissenting).
I think when the complaint in an action for specific performance of a joint agreement affecting real estate shows upon its face that the contract relied upon was not executed by one of the defendants sought to be charged that it fails to state a cause of action upon which a recovery may be had and that a motion to dismiss should be and in this case was properly entered. Gall named Ernest Brashier, Malind Brashier and Alice Brashier as defendants in this action. The writing upon which he relies to satisfy the statute of frauds requiring a contract for the sale of real estate to be in writing is the executed lease, a copy of which he attached to his complaint and made a part thereof. It shows upon its face that it was not executed by Alice Brashier. It thus affirmatively appears from the complaint that the contract upon which he relies was not reduced to writing and executed by the parties whom he seeks to charge in this action. His general allegation that the contract was executed by the parties sought to be charged is not sufficient under these facts to state a cause of action. If Alice Brashier was not a necessary party to the suit, she should not have -been named as a defendant. If she was, and apparently she was because the complaint so states, Gall does not have a memorandum of the contract reduced to writing and signed by the parties whom he seeks to charge.
I agree with the trial court that the action as set out in the complaint could not be maintained because of the statute of frauds and that the motion to dismiss was properly sustained.